Citation Nr: 0812737	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-30 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2005 and June 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


REMAND

In an April 2008 statement, the veteran's representative 
argued that the symptomatology associated with the veteran's 
service-connected PTSD had worsened.  The record reflects 
that the veteran's most recent VA psychiatric examination was 
conducted in October 2004 and that he was assigned a Global 
Assessment of Functioning (GAF) score of 50 at that time.  
However, in an August 2004 VA outpatient treatment record, 
the veteran was assigned a GAF score of 37.  In light of the 
discrepancy in GAF scores and the reported subsequent 
worsening of the veteran's symptoms, the Board finds that a 
new examination is necessary in order to decide his claim.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c)(4) (2007).  See also Snuffer v. Gober, 10 
Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 
(1991).

With respect to the veteran's claim of entitlement to a TDIU, 
the Board finds that this issue is inextricably intertwined 
with the issue being remanded.  See Babchak v. Principi, 3 
Vet. App. 466 (1992).  Moreover, further development of the 
record, to include a current VA examination, is in order 
before the Board decides this claim.

In addition, the Board notes that the most recent VA 
outpatient treatment records associated with the claims file 
are dated in August 2005.  The August 2005 record indicates 
that the veteran was receiving treatment regularly for his 
PTSD, and the Board finds it likely that more recent records 
exist.  These records should be obtained since they likely 
contain information pertinent to the current severity of the 
veteran's PTSD and his employability.  38 C.F.R. 
§ 3.159(c)(2).

Finally, the Board notes that the veteran is appealing the 
initial rating of a disability following an award of service 
connection.  He has not been provided with the notice 
required under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) with respect to this downstream 
element of his original service connection claim.  Therefore, 
while this case is in remand status, the RO or the Appeals 
Management Center (AMC), in Washington, D.C., should ensure 
that all notice required under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) is provided.

Accordingly, this case is REMANDED to the RO or the AMC for 
the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.

2.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including any 
VA outpatient treatment records for the 
period since August 2005.  If it is 
unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the veteran should be 
afforded a VA examination by a 
physician with appropriate expertise to 
determine the current severity of his 
PTSD.  The claims folder must be made 
available to and be reviewed by the 
examiner, and any indicated studies 
should be performed.

The examiner should identify all 
current manifestations of the veteran's 
PTSD and should provide an opinion 
concerning the current degree of social 
and occupational impairment resulting 
from the PTSD.  In addition, the 
examiner should provide a global 
assessment of functioning (GAF) score 
and explain the significance of the 
score assigned.

The examiner should state whether the 
veteran's PTSD is sufficient by itself 
or in combination with his other 
service-connected disabilities to 
preclude him from obtaining or 
maintaining any form of substantially 
gainful employment consistent with his 
education and occupational background.

The rationale for all opinions 
expressed must be provided.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim for a higher 
initial rating for PTSD.  If it has not 
been rendered moot, the claim for a 
total rating based on unemployability 
due to service-connected disabilities 
should also be adjudicated.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



